   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 1 of 12 PageID #: 34




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 WILLIAM SCHIERBAUM,                               )
                                                   )
                Plaintiff,                         )
                                                   )
        V.                                         )           No. 4:21-cv-573 ACL
                                                   )
 TOM CANAVAN, et al.,                              )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff William Schierbaum, a prisoner,

· for leave to commence this civil action without prepaying fees or costs. Having reviewed the

 motion and the financial information submitted in support, the Court has determined to grant the

motion, and assess an initial partial filing fee of $75.47. Additionally, for the reasons discussed

 below, the Court will direct the Clerk of Court to issue process or cause process to be issued as to

 defendants Tom Canavan and Christ Beard in their individual capacities, and will dismiss from

this action defendants Wright City Police Department, Unknown Eskew, Unknown Tomlin,

Unknown Catron, Unknown Lackey, and Unknown Matthews.

                                            28 U.S.C. § 1915(b)(l)

         Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

 account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

 filing fee of20 percent of the greater of (1) the average monthly deposits in the prisoner's account,

 or (2) the average monthly balance in the prisoner's account for the prior six-month period. After

 payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 2 of 12 PageID #: 35




percent of the preceding month's income credited to his account. 28 U.S.C. § 1915(b)(2). The

agency having custody of the prisoner will forward these monthly payments to the Clerk of Court

each time the amount in the account exceeds $10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $377.36, and an average monthly balance of $192.58. The Court

will therefore assess an initial partial filing fee of $75.47, which is twenty percent of plaintiffs

average monthly deposit.

                                 Legal Standard on Initial Review

        This Court is required to review complaint filed informa pauperis, and must dismiss it if

it is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915(e)(2). An actio·n is frivolous if it "lacks an arguable basis in either law or fact." Neitzke v.

Williams, 490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be

granted if it does not plead "enough facts to state a claim to relief that is plausible on its face." Bell

Atlantic Corp. v. Twombly, 550 U.S. 544,570 (2007).

        A claim is facially plausible when the plaintiff "pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft

v. Iqbal, 556 U.S. 662,678 (2009). Although a plaintiff need not allege facts in painstaking detail,

the facts alleged "must be enough to raise a right to relief above the speculative level." Twombly,

550 U.S. at 555. This standard "demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation." Iqbal, 556 U.S. at 678. Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).
                                                    2
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 3 of 12 PageID #: 36




       This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that "if the essence of an allegation is discernible," the court

should "construe the complaint in a way that permits the layperson's claim to_be considered within

the proper legal framework." Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912,914 (8th Cir. 2004)). However, even prose complaints must allege facts

which, if true, state a claim for relief as a matter oflaw. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                          The Complaint

       Plaintiff filed the complaint pursuant to 42 U.S.C. § 1983 against the Wright City Police

Department and the following seven individuals: Tom Canavan, Christ Beard, Unknown Tomlin,

Unknown Catron, Unknown Lackey, Unknown Matthews and Unknown Eskew. Plaintiff can be

understood to identify all of the individual defendants as law enforcement officers employed by

the Wright City Police Department. He sues them in their official and individual capacities.

       Plaintiffs claims arise from the execution of a search warrant on December 16, 2016 at a

home he identifies as the home "of which I was paroled to." It is not entirely clear whether plaintiff

intends to claim he had a legal interest in the home. He specifies he was not criminally charged

following the execution of the search warrant, and that his claims are unrelated to his current

incarceration. Plaintiffs claims and supporting allegations are as follows.

       On December 20, 2016, Canavan, Beard, Tomlin, Catron, Lackey and Matthews forced

entry into a home while plaintiff was inside, and announced they were there to execute a search

warrant. Plaintiff was in bed at the time, and was under a sheet attempting to dress when Canavan



                                                  3
  Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 4 of 12 PageID #: 37



hit him on the forehead with the butt of a firearm. The blow injured plaintiffs forehead and caused

bleeding, and caused plaintiff to tumble to the other side of the bed. Canavan and Beard then

"began to kick and stomp plaintiff with excessive force." Plaintiff was handcuffed and taken to the

living room.

       An EMS crew arrived, and began attending to plaintiffs injuries. The EMS crew asked

other defendants for permission to remove plaintiffs handcuffs. The request was conveyed to

Canavan, who denied it. The EMS crew then took plaintiff to the ambulance, removed his

handcuffs, attended to his injuries, and took him to the hospital.

       Plaintiff claims the search warrant. was procured "through the obstruction of the

administration of justice and falsifying the records of the Record Room of the Wright City Police

Department" by "defendants." He claims Matthews "approved all unconstitutional actions of the

defendants," and Eskew "as the Respondeat Superior is sole[ly] responsible for the actions of his

subordinates whether good or bad."

       Plaintiff claims Canavan "committed fraud and obstruction of the administration of justice

when he violated State and Federal law to beguild [sic] the Judge of the Court by way of false

evidence to issue a Search Warrant lawfully ordered to violate plaintiffs constitutional rights." He

also claims the "defendants" obstructed justice by "falsifying .the record" to persuade a judge "to

i~sue a lawful search warrant on December 16, 2016." Plaintiff states Beard conspired with

Canavan, and he also refers to the defendants collectively as "the Defendants" and states they

"CONSPIRED to obstruct the administration of justice and Falsified the Record at the Wright City

Police Department" in order to violate his constitutional rights. Again referring to the defendants

collectively, he claims there was a "meeting of the minds" to assault him and "invade his dwelling

with Malfeasance intent and execution." He seeks declaratory and monetary relief.



                                                 4
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 5 of 12 PageID #: 38




                                            Discussion

       Plaintiff has named the Wright City Police Department as a defendant. However, the

Wright City Police Department is a department or subdivision oflocal government, and is not itself

an entity that can be sued under§ 1983. See Ketchum v. City of West Memphis, Ark., 974 F.2d 81,

82 (8th Cir. 1992) (entities such as police departments are "not juridical entities suable as such.

They are simply departments or subdivisions of the City government"); see also De La Garza v.

Kandiyohi County Jail, 18 F. App'x 436, 437 (8th Cir. 2001) (sheriffs departments and police

departments are not usually considered legal entities subject to suit under§ 1983). Even if plaintiff

had named the municipality as a defendant, the complaint would not state a claim of municipal

liability. See Monell v. Dept. ofSocial Services of City ofNew York, 436 U.S. 658, 690-91 (1978)

(describing the elements of a municipal liability claim). Therefore, the Wright City Police

Department will be dismissed from this action.

       Plaintiff has also sued Canavan, Beard, Tomlin, Catron, Lackey, Matthews and Eskew in

their official capacities. Naming a government official in his official capacity is the equivalent of

naming the government entity that employs him. Will v. Michigan Dept. ofState Police, 491 U.S.

58, 71 (1989). Here, plaintiff identifies the individual defendants as law enforcement officers

employed by the Wright City Police Department. However, as noted above, that entity is not one

that is suable under§ 1983, see Ketchum, 974 F.2d at 82, and the complaint would not state a claim

of municipal liability. See Monell, 436 U.S. at 690-91. Therefore, plaintiffs official capacity

claims against Canavan, Beard, Tomlin, Catron, Lackey, Matthews and Eskew are subject to

dismissal.

       The Court now turns to plaintiffs individual capacity claims. First, plaintiff claims

Canavan and Beard used excessive force against him when Canavan hit him on the forehead with



                                                 5
  Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 6 of 12 PageID #: 39




the butt of a gun, and he and Beard then kicked and stomped him. These claims arise under the

Fourth Amendment, which "protects citizens from being seized through excessive force by law

enforcement officers." Thompson v. City of Monticello, Ark., 894 F.3d 993, 998 (8th Cir. 2018).

See Andrews v. Fuoss, 417 F.3d 813, 818 (8th Cir. 2005) ("The right to be free from excessive

force is included under the Fourth Amendment's prohibition against unreasonable seizures of the

person") and Wilson v. Spain, 209 F.3d 713, 715 (8th Cir. 2000) ("The Fourth Amendment's

prohibition against unreasonable seizures of the person applies to excessive-force claims that arise

in the context of an arrest or investigatory stop of a free citizen"). The violation of this right is

sufficient to support an action under§ 1983. Crumley v. City of St. Paul, Minn., 324 F.3d 1003,

1007 (8th Cir. 2003).

       "To determine whether a particular use of force was excessive, the court considers whether

it was objectively reasonable under the circumstances, relying on the perspective of a reasonable

officer present at the scene, rather than the 20/20 vision of hindsight." Awnings v. Fullerton, 912

F.3d 1089, 1100 (8th Cir. 2019) (quoting Ehlers v. City of Rapid City, 846 F.3d 1002, 1011 (8th

Cir. 2017)). See Ellison v. Lesher, 796 F.3d 910, 916 (8th Cir. 2015) (whether force is excessive

under the Fourth Amendment requires a determination of whether or not law enforcement officers'

actions were "objectively reasonable in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation."). Factors relevant to the reasonableness

of an officer's conduct include "the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

or attempting to evade arrest by flight." Burnikel v. Fong, 886 F.3d 706, 710 (8th Cir. 2018). "[N]ot

every push or shove, even if it may later seem unnecessary in the peace of a judge's chambers,

violates the Fourth Amendment." Robinson v. Hawkins, 937 F.3d 1128, 1135-36 (8th Cir. 2019).



                                                 6
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 7 of 12 PageID #: 40




"When an arrestee flees or resists, some use of force by the police is reasonable." Awnings, 912

F.3d at 1100 (quoting Greiner v. City of Champlin, 27 F.3d 1346, 1355 (8th Cir. 1994)). See also

Chambers v. Pennycook, 641 F.3d 898, 907 (8th Cir.2011) (law enforcement officers undoubtedly

have a right to use some degree of physical force, or threat of physical force, to effect a lawful

seizure).

        Here, plaintiff alleges he was in bed, and he can be understood to allege he was not posing

a threat, resisting the officers, or trying to flee when Canavan hit him on the forehead with the butt

of a gun. Plaintiff can also be understood to allege that the blow incapacitated him, and that while

he was incapacitated and bleeding, Canavan and Beard kicked and stomped him. Having liberally

construed plaintiffs allegations, the Court concludes they adequately state individual capacity

claims for excessive force in violation of the Fourth Amendment to the United States Constitution.

Canavan and Beard will therefore be required to respond to those claims.

       In a footnote in the complaint, plaintiff states that Beard "conspired with defendant

Canavan," and in other portions of the complaint he claims "the defendants" conspired against him

and had a "meeting of the minds." To plead a § 1983 claim for conspiracy, a plaintiff must allege,

inter alia, a meeting of the minds among the conspirators "sufficient to support the conclusion that

the defendants reached an agreement to deprive the plaintiff of constitutionally guaranteed rights."

Burton v. St. Louis Bd. of Police Com 'rs, 731 F.3d 784, 798 (8th Cir. 2013) (quoting White v.

McKinley, 519 F.3d 806,814 (8th Cir. 2008)). While an express agreement between the purported

conspirators need not be alleged, there must be something more than the summary allegation of a

conspiracy. See Mershon v. Beasely, 994 F.2d 449, 451 (8th Cir. 1993). Here, plaintiff offers

nothing more than summary allegations of a conspiracy. He alleges no facts permitting the

inference that Beard and Canavan, or any other defendant, reached an agreement to deprive him



                                                  7
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 8 of 12 PageID #: 41




of any of his federally-protected rights. The Court therefore concludes the complaint fails to state

a § 1983 claim for conspiracy against Beard, Canavan, or any other defendant.

       Plaintiff can be understood to claim that Canavan is liable to him for wrongfully denying

medical treatment. In support, he alleges that while he was inside the residence, Canavan said the

EMS crew could not remove his handcuffs, so the EMS crew took him to the ambulance, removed

his handcuffs, and provided medical treatment. Plaintiffs allegations simply fail to establish that

Canavan did or failed to do something that amounted to a denial of medical treatment. Therefore,

the complaint fails to state a claim against Canavan premised upon a denial of medical care.

       Plaintiff also claims Canavan "committed fraud and obstruction of the administration of

justice when he violated State and Federal law to beguild [sic]" a judge, "by way of false

evidence," to issue a "lawful" search warrant. Plaintiff advances similar claims against "the

defendants" collectively, claiming they procured the search warrant by falsifying records and had

a "meeting of the minds." Those allegations are nothing more than legal conclusions that are not

entitled to the presumption of truth. Plaintiff makes no attempt to allege the most basic of facts,

such as what evidence or records were allegedly false, or what Canavan or any other defendant did

or failed to do that amounted to a violation of his rights. See Madewell v. Roberts, 909 F.2d 1203,

1208 (8th Cir. 1990) ("Liability under § 1983 requires a causal link to, and direct responsibility

for, the alleged deprivation of rights."). Finally, as discussed above, plaintiffs allegations are

insufficient to state a § 1983 conspiracy claim against any defendant. While pro se complaints

must be construed liberally and additional details may be exposed later after discovery, the

complaint must still allege sufficient facts to support the claims advanced. Stone, 364 F.3d at 914.

       Plaintiff also claims Canavan and "the defendants" obstructed justice and violated State

and Federal law. To the extent plaintiff can be understood to seek a criminal investigation or



                                                 8
   Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 9 of 12 PageID #: 42




prosecution of Canavan or anyone else, he is advised he has no basis to do so. See Mitchell v.

McNeil, 487 F.3d 374,378 (6th Cir. 2007) ("There is no statutory or common law right, much less

a constitutional right, to an investigation"); see also Linda R.S. v. Richard D., 410 U.S. 614, 619

(1973) ("a private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution

of another.").

        Next, plaintiff claims Matthews is liable to him because he "approved all unconstitutional

actions of the defendants," and Eskew is liable to him "as the Respondeat Superior" and is "sole[ly]

responsible for the actions of his subordinates." Plaintiff identifies Matthews and Eskew as having

supervisory authority. However, he does not allege they were personally involved in or directly

responsible for any incidents that deprived him of his constitutional rights, nor does he allege they

were involved in creating, applying or interpreting a policy that gave rise to unconstitutional

conditions. Instead, he claims Matthews and Eskew are liable to him because they had supervisory

authority over others who allegedly violated his rights. These claims sound in respondeat superior,

and are not cognizable under§ 1983. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995); see also

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be cognizable under§ 1983, a claim

must allege that the defendant was personally involved in or directly responsible for the incidents

that deprived the plaintiff of his constitutional rights).

        Finally, plaintiff lists the names of Catron, Beard, Matthews, Tomlin, Catron,_and Lackey

and claims they "forced entry" into a home while he was inside, and announced they were there to

execute a search warrant. As indicated above, plaintiff does not clearly claim he had a legal interest

in the home. Additionally, he alleges no facts permitting the inference that the listed defendants

lacked a lawful reason to enter the residence. There is simply no basis to conclude that Catron,

Beard, Matthews, Tomlin, Catron, and Lackey violated any of plaintiffs federally-protected rights



                                                    9
  Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 10 of 12 PageID #: 43




by entering the residence. Plaintiff therefore fails to state a valid § 1983 claim against these

defendants. See West v. Atkins, 487 U.S. 42, 48 (1988) (to state a claim under 42 U.S.C. § 1983, a

plaintiff must establish, inter alia, the violation of a right secured by the Constitution or laws of

the United States). For all of the reasons explained above, the Court concludes that with the

exception of plaintiffs individual capacity claims for excessive force, the complaint fails to state

a plausible claim for relief against Catron and Beard. The Court further concludes that the

complaint fails to state any plausible individual capacity claims for relief against Eskew,

Matthews, Tomlin, Catron and Lackey.

        Plaintiff has also filed a motion to appoint counsel. A pro se litigant has "neither a

constitutional nor a statutory right to appointed counsel in civil cases." Patterson v. Kelley, 902

F.3d 845, 850 (8th Cir. 2018) (citing Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir.

2006)). A district court may appoint counsel in a civil case if it is "convinced that an indigent

plaintiff has stated a non-frivolous claim ... and where the nature of the litigation is such that

plaintiff as well as the court will benefit from the assistance of counsel." Id (citing Johnson v.

Williams, 788 F.2d 1319, 1322 (8th Cir. 1986)). When determining whether to appoint counsel for

an indigent litigant, a court considers relevant factors such as the factual complexity of the issues,

the litigant's ability to investigate the facts and present his or her claims, the existence of

conflicting testimony, and the complexity of the legal arguments. Id (citing Phillips, 437 F.3d at

794).

        In this case, there is no indication that plaintiff is incapable of representing himself, and

nothing in the instant motion or in the record before the Court indicates that the factual or legal

issues are sufficiently complex to justify the appointment of counsel. Moreover, the defendants

have yet to be served with process and discovery has not begun, so there is no conflicting



                                                 10
  Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 11 of 12 PageID #: 44




testimony. However, recognizing that circumstances may change, the Court will deny the motion

for appointment of counsel without prejudice, and will entertain future such motions, if

appropriate, as the case progresses.

       IT IS HEREBY ORDERED that plaintiffs motion seeking leave to commence this action

without prepaying fees or costs (ECF No. 2) is GRANTED.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

plaintiff must pay an initial filing fee of $75.47. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) this case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the complaint as to defendants Tom Canavan and Christ Beard in their individual

capacities. The defendants shall be served by issuance of summons and service by the U.S.

Marshal's Service at the Wright City Police Department, 203 Veterans Memorial Parkway, Wright

City, Missouri, 63390.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel (ECF No. 4) is

DENIED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs official capacity claims against Tom

Canavan and Christ Beard are DISMISSED without prejudice. A separate order of partial

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Wright City Police Department and defendants

Unknown Eskew, Unknown Tomlin, Unknown Catron, Unknown Lackey, and Unknown




                                                 11
  Case: 4:21-cv-00573-ACL Doc. #: 6 Filed: 09/07/21 Page: 12 of 12 PageID #: 45




Matthews are DISMISSED from this action, without prejudice. A separate order of partial

dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       Dated this      7ft.   day of September, 2021.




                                                 STEP'HENN.LlMBAUGH~J-.
                                                 SENIOR UNITED STATES DISTRICT JUDGE




                                                 12
